Citation Nr: 1023588	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-23 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
residuals, shrapnel wound left buttock.

2.  Entitlement to service connection for hearing loss, right 
ear.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for psoriatic 
arthritis.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
September 1970 and from December 1990 to May 1991.  He had 
additional service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision issued by 
the RO.  The Veteran testified before the undersigned 
Veterans Law Judge (VLJ) in a video-conference hearing in May 
2010.  A transcript of the hearing is of record.

The issues of entitlement to service connection for claimed 
back and legs disorders, to include as secondary to the 
residuals, shrapnel wound left buttock as well as entitlement 
to a compensable evaluation for the hearing loss, left ear 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a skin 
disorder and psoriatic arthritis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.

2.  Prior to the promulgation of a decision by the Board, the 
Veteran notified the Board of his intent to withdraw his 
appeal concerning the issue of entitlement to a compensable 
rating for the residuals, shrapnel wound left buttock from 
appellate consideration.

3.  The currently demonstrated hearing loss, right ear is 
shown as likely as not to be etiologically related to 
acoustic trauma to which the Veteran was exposed during his 
period of active service.


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the appellant 
(or his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

2.  With resolution of reasonable doubt in the Veteran's 
favor, hearing loss, right ear was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in December  2007.  Because of the favorable 
decision in this appeal with regard to the claim for the 
hearing loss, right ear, any failure of VA to comply with the 
requirements of VCAA is harmless error.

Residuals, shrapnel wound left buttock

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
During his May 17, 2010 videoconference hearing with the 
undersigned Veterans' Law Judge, in which the Veteran stated 
that he was not having problems with the shrapnel wound scar 
of the left buttock.  Clarification was sought by the 
undersigned, and the Veteran acknowledged that he was not 
having any issues with the scar.  This statement is construed 
as a withdrawal of that issue, and was made before a final 
decision was promulgated by the Board.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration in this regard.    Accordingly, the Board does 
not have jurisdiction to review the appeal in this regard and 
it is dismissed.

Hearing loss, right ear

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).   

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran asserts that his current hearing loss, right ear 
onset due to excessive noise exposure during his period of 
service.  In this regard, he contends that his right ear 
hearing loss onset due to exposure to noise from gunfire, 
artillery and explosions during his service in the infantry 
in Vietnam.  He is service connected for a hearing loss in 
the left ear based in-service noise exposure.

A review of the Veteran's service treatment records (STRs) 
reveals no complaints of, treatment for or findings of right 
ear hearing loss during his first period of service.  
However, review of STRs from his service in the Army Reserves 
document right ear hearing loss beginning in June 1984:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
25
50

Subsequent records further document right ear hearing loss.

Currently, the Veteran is shown to have right ear hearing 
loss.  In a January 2008 VA examination report the examiner 
recorded the Veteran's current complaints associated with his 
hearing loss.  The Veteran reported that he was assigned to 
an infantry unit during his initial service and was in combat 
duty for approximately one year in Vietnam.  He reported 
exposure to noise from gunfire, artillery and explosions.  
During Reserve service, he reported assignment to a combat 
engineer unit in which noise exposure was primarily from 
heavy equipment from 1979 to 1989 and aviation unit from 1989 
to present, with noise exposure from flight line operations.  
He indicated that hearing protection was used beginning in 
1989.  He denied a family history of hearing loss.  He also 
denied a history of ear disease and head/ear trauma.

Objectively, pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
55
65

The diagnosis was sensorineural hearing loss, normal to 
moderately severe.  The examiner noted the claims file had 
been reviewed.  The examiner opined that the hearing loss was 
as least as likely as not caused by or a result of noise 
exposure.  In this regard, the examiner explained that the 
Veteran's hearing loss onset during his service in the 
Reserves beginning in 1984 with a steady deterioration of 
hearing, likely due to unprotected exposure to noise from 
various sources.  

Given its review of the record, the Board finds the evidence 
to be in relative equipoise in showing that the hearing loss, 
right ear as likely as not is etiologically related to the 
Veteran's period of active service.  In this regard, the 
Board notes that the VA medical expert is certainly competent 
to render an opinion as to causal relationship.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Resolving all 
reasonable doubt in favor of the Veteran, an allowance of 
service connection is warranted in this case.


ORDER

The claim for a compensable rating for residuals, shrapnel 
wound left buttock is dismissed.

Service connection for hearing loss, right ear is granted.


REMAND

With regard to the Veteran's claims for service connection 
for a skin disorder and psoriatic arthritis, the claims file 
reflects that a remand of these issues on appeal is 
warranted.  The March 2008 rating decision addressed these 
claims.  The appellant filed his Notice of Disagreement (NOD) 
with regard to the claims in April 2008.  A Statement of the 
Case (SOC) was issued in July 2008.  The Veteran's 
substantive appeal was received in August 2008.  

In conjunction with his May 2010 videoconference hearing, the 
Veteran submitted copies of treatment records documenting 
treatment he received for his various disorders.  The Veteran 
did not waive consideration of this evidence by the RO.  

Additionally, the service treatment records (from the period 
of reserve service) and post service treatment records 
document a history of treatment for psoriatic arthritis and a 
skin disorder, namely psoriasis.  The Veteran contends his 
claimed skin and psoriatic arthritis disorders onset or are 
otherwise causally related to his period of service.  Given 
these contentions, in light of the history of treatment, the 
Board finds that a VA examination is necessary to clarify 
etiology of the claimed skin disorder and psoriatic 
arthritis.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claims.  This 
letter should reflect all appropriate 
legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
that treated the Veteran for his skin 
disorder and psoriatic arthritis.  After 
he has signed the appropriate releases, 
any previously unidentified records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

3.  After the foregoing development has 
been completed, the Veteran should be 
afforded VA skin examination to determine 
the nature, extent and likely etiology of 
the skin disorder.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder and 
a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
any such current skin disorder at least 
as likely as not (e.g., a 50 percent or 
greater likelihood) had its onset in 
service or is otherwise etiologically 
related to his period of service.  If the 
examiner opines that the question cannot 
be resolved without resorting to 
speculation, then a detailed medical 
explanation as to why this is so (why is 
the causation unknowable?), must be 
provided.

A complete rationale must be given for 
all opinions and conclusions expressed in 
a typewritten report(s).  

4.  After the foregoing development has 
been completed, the Veteran should be 
afforded VA joints examination to 
determine the nature, extent and likely 
etiology of the psoriatic arthritis.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner should 
opine as to whether any such current 
psoriatic arthritis at least as likely as 
not (e.g., a 50 percent or greater 
likelihood) had its onset in service or 
is otherwise etiologically related to his 
period of service.  If the examiner 
opines that the question cannot be 
resolved without resorting to 
speculation, then a detailed medical 
explanation as to why this is so (why is 
the causation unknowable?), must be 
provided.

A complete rationale must be given for 
all opinions and conclusions expressed in 
a typewritten report(s).  


5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After consideration of all the 
evidence added to the claim file since 
the July 16, 2008 SOC, the Veteran's 
claims should be readjudicated in light 
of all the evidence of record.  If the 
determinations remain unfavorable to the 
Veteran, he and his representative should 
be furnished with a SSOC, and should be 
given an opportunity to respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


